DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is separated into two paragraphs and exceeds 150 words in length.  Additionally, in line 21, the phrase “[Selected Drawing] None” should be removed. Correction is required.  See MPEP § 608.01(b).

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 3 should be amended to recite “…an elastic base member portion that is film-formed..” for improved clarity.  
Line 8 should be amended to recite: “…wherein the support portion…”.
Line 9 should be amended to recite: “…and the release portion  are provided…”.
Line 10 should be amended to recite: “…process of forming the medical tape…”.
Line 15 should be amended to recite: “…wherein the method comprises…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hirashima (JP 2018075364A; machine translation) in view of Frye (US 3743620).
With respect to claim 1, Hirashima discloses a method for manufacturing a support portion-bonded medical tape (abstract line 1; translation pg 3/6 paragraph 9; steps involved in manufacture are disclosed on page 3/6 of the translation; medical tape includes a shape holding part provided on the upper layer of the shrinkage tuning part and thus is interpreted as having a support portion bonded to the tape – see translation pg 1 “claims” section) wherein the medical tape (abstract line 1; translation pg 3/6 paragraph 9) includes:
an elastic base member portion (elastic base material part 1 - translation pg 3/6 paragraph 9) film-formed (portion 1 is made of polyurethane film – translation pg 3/6 paragraph 12) and having an elastic function (inherent characteristic of elastic materials; the portion 1 has a stretchable function – abstract);
an adhesion portion (adhesion part 2; abstract) having a function to apply and hold the elastic base member portion on a skin (adheres the base to the body – abstract; translation pg 2/6 paragraph 7; designed to stick to the skin – translation pg 4/6 paragraph 9);
a release portion (peeling part 3) having a function to protect the adhesion portion (peeling part 3 is located on a lower layer of the adhesion part 2 but is removed before adhering the device to the user’s body as described in the abstract and, thus, is interpreted as protecting the adhesion part prior to use); and
a support portion having a function to support the elastic base member portion (shape holding unit 6 which prevents deformation of the tape and thus supports the tape – see translation pg 1 “claims” section and pg 4/6 paragraph 3);
wherein the support portion (6), the elastic base member portion (1), the adhesion portion (2), and the release portion (3) are provided in this order from an upper layer (as shown i.e. in figure 8),
the method comprises, in a manufacturing process of forming the medical tape, applying the polymer used as a material for the elastic base member to an upper layer of the adhesion portion (medical adhesive is applied to the lower side of base 1 to form adhesive portion 2 – translation pg 3/6 paragraphs 9 and 12; thus the base 1 is applied to the upper surface of adhesive portion 2), and laminating the support portion (6) on an upper layer of the elastic base member portion (1) (as shown in figure 8, layer 6 is attached to the upper surface of layer 1 via layer 4) before or after completion of forming shrinkage (translation pg 4/6 paragraph 2), and
wherein the method comprises reducing a residual shrink force existing in the support portion-bonded medical tape by removing the release portion at a time of use (peeling part 3 is located on a lower layer of the adhesion part 2 but is removed at the time of use to adhere the device to the user’s body as described in the abstract; residual shrinkage is prevented – see translation pg 4/6 paragraphs 2-4). 
Hirashima does not, however, explicitly disclose that the elastic base member portion is film-formed of a solution polymer. This phrase, however, is being treated as a product by process limitation; that is, that the elastic base member portion is made by forming a film from a solution polymer. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113. Thus, even though Hirashima is silent as to the specific process used to make the elastic base member portion, it appears that the product in Hirashima would be the same or similar to the claimed product; especially since both applicant's product and the prior art product is made of a polyurethane film (see instant spec at para [0033] and Hirashima translation pg 3/6 paragraph 12).
Hirashima also discloses that base member portion 1 is a polyurethane film (see translation pg 3/6 paragraph 12) but does not, however, explicitly disclose that the elastic base member portion 1 is formed by applying a solution polymer on the upper layer of the adhesion portion.
Frye, however, teaches a method of forming a polyurethane film on a substrate surface which involves coating a polymer solution onto a substrate and then causing precipitation of the polyurethane polymer to provide a microporous film substantially free of macrovoids on the substrate (col 6 lines 27-40). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the method of Hirashima so that the polyurethane film of base member portion 1 is formed by applying a solution polymer on the upper layer of the adhesion portion, as taught in the film formation method of Frye, in order to form a polyurethane film that is substantially free of macrovoids (as taught by Fry – col 6 lines 27-40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/             Primary Examiner, Art Unit 3786